UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1069


ANTHONY C. CALLAHAM,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Timothy M. Cain, District Judge. (9:16-cv-03591-TMC)


Submitted: November 27, 2018                                Decided: December 21, 2018


Before WILKINSON and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Donald L. Pilzer, DON PILZER LAW, PC, Greenville, South Carolina, for Appellant.
Beth Drake, United States Attorney, Barbara M. Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
Nora Koch, Regional Chief Counsel, Taryn Jasner, Supervisory Attorney, Kristina C.E.
Cole, Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony C. Callaham appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Callaham’s application for disability insurance benefits. “In social security proceedings,

a court of appeals applies the same standard of review as does the district court. That is,

a reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.” Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal

quotation marks omitted).

       We have reviewed the administrative record, including the transcript of

Callaham’s hearing before the ALJ, in conjunction with Callaham’s brief on appeal, and

find no error. Specifically, despite Callaham’s assertion to the contrary, we conclude the

ALJ applied the correct legal standard * in evaluating Callaham’s subjective claims as to

the intensity, persistence, and effect of his pain. See Ladda v. Berryhill, No. 17-1366,

2018 WL 5096065, at *4 (4th Cir. Oct. 18, 2018) (argued but unpublished). We also

reject Callaham’s challenge to the standard employed by the district court in conducting

its review of the ALJ’s ruling. Accord Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512

(6th Cir. 2010) (recognizing that the court of appeals reviews a district court’s decision in

a social security case “de novo,” but that the appellate court’s “review is limited to



       *
           See 20 C.F.R. § 404.1529(b)-(c) (2018).


                                              2
determining whether the Commissioner’s decision is supported by substantial evidence

and was made pursuant to proper legal standards” (internal quotation marks omitted)).

       Accordingly, we affirm the district court’s judgment upholding the denial of

benefits. See Callaham v. Comm’r of Soc. Sec. Admin., No. 9:16-cv-03591-TMC (D.S.C.

Dec. 11, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           3